   Case 2:19-cv-00365-MHT-JTA Document 184 Filed 08/12/20 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,             )
et al., on behalf of                )
themselves, their                   )
patients, physicians,               )
clinic administrators,              )
and staff,                          )
                                    )
        Plaintiffs,                 )
                                    )          CIVIL ACTION NO.
        v.                          )            2:19cv365-MHT
                                    )                 (WO)
STEVEN MARSHALL, in his             )
official capacity as                )
Alabama Attorney General,           )
et al.,                             )
                                    )
        Defendants.                 )

                                ORDER

    Upon consideration of the parties’ joint motion for

an order concerning costs and attorneys’ fees (doc. no.

183),    it   is   ORDERED   that       the   motion   is   granted     as

follows:

    1.       Plaintiffs   Yashica        Robinson,     M.D.,    Alabama

Women’s Center, Reproductive Health Services, and West

Alabama Women’s Center have asserted claims for costs

and attorneys’ fees.
   Case 2:19-cv-00365-MHT-JTA Document 184 Filed 08/12/20 Page 2 of 3




       2.   The court finds that plaintiffs are “prevailing

parties” under 42 U.S.C. § 1988.

       3.   Plaintiffs,        defendants,        and     their       counsel

represent that the parties have negotiated an agreement

to resolve all claims for costs and attorneys’ fees.

       4.   In     accordance    with     the     parties’       negotiated

resolution, the court orders that the State of Alabama

shall pay to the benefit of counsel for plaintiffs the

sum of $ 451,351.60 (four hundred fifty-one thousand

three       hundred      fifty-one       and     60/100        dollars)    in

satisfaction        of   all   claims    for     costs    and    attorneys’

fees in this matter related to those claims in the

First Amended Complaint concerning the State’s health

orders during the COVID-19 pandemic.

       5.   Such    payments     will     satisfy        all    claims    for

attorneys’       fees    and   costs,     taxable       and    non-taxable,

with    respect     to   those   claims        concerning       the   State’s

health orders during the COVID-19 pandemic.                           Payment




                                     2
   Case 2:19-cv-00365-MHT-JTA Document 184 Filed 08/12/20 Page 3 of 3




shall be made within forty-five (45) days of the entry

of this order.

    It   is   further     ORDERED     that    plaintiffs’       initial

motion for attorneys’ fees and costs (doc. no. 177) is

denied as moot.

    DONE, this the 12th day of August, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
